Citation Nr: 0921023	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-29 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  In April 2005, the Board remanded the 
claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

In April 2005, the Board remanded the claim for the purpose 
of associating with the claims file out-patient psychiatric 
treatment records dated during the Veteran's active service.  
On remand, the service department determined that the 
requested records did not exist.

Based upon an April 5, 1972, memorandum from the Medical 
Officer to the Commanding Officer regarding the Veteran's 
recommended discharge from service, however, it is clear that 
the Veteran did undergo psychiatric evaluation, consistent 
with the Veteran's testimony.  The Medical Officer stated in 
the memorandum that the Veteran had been evaluated by 
psychiatry and had been determined to have a personality 
disorder.  The psychiatrist felt that the Veteran was 
"probably unsuitable for service, but recommended a change 
in rate, with the stipulation that if the [Veteran] did not 
improve in a new rate, he should be discharged."  After a 
short trial in his new rate, the Medical Officer determined 
that the Veteran had been unable to make a satisfactory 
adjustment to Navy life, and that based upon his personality 
disorder, he would be an ideal candidate for an 
administrative discharge.

Although the records associated with the Veteran's in-service 
psychiatric evaluation no longer exist, it is clear that he 
did undergo psychiatric evaluation in service.  In addition, 
the Veteran has provided both competent and credible 
testimony regarding the incurrence of panic attacks and 
nervousness during service, and as to the continuation of 
such symptoms after his separation from service.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the 
Veteran is not competent to relate his in-service symptoms to 
his currently diagnosed psychiatric disorder, and such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
must review the claims and the 
examination report should note that 
review.  The examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any psychiatric disorder 
demonstrated during the pendency of the 
appeal, to include, but not limited to 
anxiety, depression, and schizophrenia, 
is related to the Veteran's military 
service, or developed within one year 
of his discharge from service in May 
1972.  In doing so, the examiner must 
acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  The examiner should 
provide the rationale for the opinions 
provided.

2.  Then, readjudicate the claim.  If 
any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

